DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “an ECU of the prime mover” in line 3, which should be amended to instead recite --[[an]] the ECU of the prime mover-- for consistency and proper antecedent basis with “the prime mover includes an engine control unit (ECU)” in line 2 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “an overload or stall situation” in line 15. Claim 1 also previously introduces “an overload or stall situation” in line 11. Specifically, it is unclear whether the “overload or stall situation” in line 15 is intended to be the same as or different from the “overload or stall situation” in line 11. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-7 are dependent from claim 1, such that claims 2-7 also include the indefinite subject matter recited by claim 1, such that claims 2-7 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 8 introduces “an overload or stall situation” in line 17. Claim 8 also previously introduces “an overload or stall situation” in line 14. Specifically, it is unclear whether the “overload or stall situation” in line 17 is intended to be the same as or different from the “overload or stall situation” in line 14. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 9-14 are dependent from claim 8, such that claims 9-14 also include the indefinite subject matter recited by claim 8, such that claims 9-14 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

The term “about” as used in each of “about 1800 revolutions per minute (RPM),” in lines 1-2 of claim 7 and line 2 of claim 14, and “about 1500 RPM,” in line 2 of claim 7 and in line 3 of claim 14, is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0330321 to Lucht et al. (hereinafter: “Lucht”).
With respect to claim 1, Lucht teaches a method of controlling a multi-speed generator set (18, 105, 205) that is configured to power a transport climate control system (12, 100, 200) while in transit, the multi-speed generator set including a controller (130, 230) and a prime mover (110, 210) coupled to a generator (150, 250), the method comprising: the prime mover operating at a first non-zero speed [for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0034, 0039, 0041, 0044, 0047, 0049, 0054-0059, 0063-0065, 0070, 0077, 0086, 0092-0094 & 0100, the prime mover 110, 210 is operated at a high speed (e.g., “first non-zero speed”)]; the controller monitoring a prime mover load parameter of the prime mover while the prime mover is operating at the first non-zero speed [for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0044, 0050-0052, 0059, 0065, 0071-0073, 0078, 0081-0083, 0086, 0090 & 0100, the TRS controller 130, 230 monitors prime mover operation parameter(s) including a prime mover percent rated output torque (e.g., “prime mover load parameter”) at times including when the prime mover 110, 210 is running at the high speed]; the controller comparing the prime mover load parameter to an overload or stall threshold while the prime mover is operating at the first non-zero speed [for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0026, 0086, 0090, 0094-0095 & 0100, the TRS controller 130, 230 checks whether the prime mover percent rated output torque reaches a maximum load point (e.g., “overload threshold”) such that a maximum load condition is satisfied at times including when the prime mover 110, 210 is running at the high speed; because an overload threshold and a stall threshold are recited in the alternative, it is sufficient to address one of the claimed alternatives]; the prime mover switching from the first non-zero speed to a second non-zero speed that is lower than the first non-zero speed when the controller determines that the prime mover load parameter is greater than the overload or stall threshold to prevent an overload or stall situation; and the prime mover maintaining operation at the first non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the overload or stall threshold to prevent an overload or stall situation [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations require only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that only one of the process steps “the prime mover switching from the first non-zero speed to a second non-zero speed that is lower than the first non-zero speed” and “the prime mover maintaining operation at the first non-zero speed” is necessarily performed as part of the claimed method by virtue of only one of the claimed conditions “when the controller determines that the prime mover load parameter is greater than the overload or stall threshold to prevent an overload or stall situation” and “when the controller determines that the prime mover load parameter is less than or equal to the overload or stall threshold to prevent an overload or stall situation” necessarily being met when carrying out the claimed method, such that it is only necessary to address one of the contingent limitations “the prime mover switching from the first non-zero speed to a second non-zero speed that is lower than the first non-zero speed when the controller determines that the prime mover load parameter is greater than the overload or stall threshold to prevent an overload or stall situation” and “the prime mover maintaining operation at the first non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the overload or stall threshold to prevent an overload or stall situation” when rejecting the claimed method under a broadest reasonable interpretation; for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0026, 0086, 0090, 0094-0098 & 0100, operation of the prime mover 110, 210 is maintained at the high speed at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque did not reach the maximum load point; alternatively, for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0026, 0054-0055, 0086, 0090, 0092-0098 & 0100, the prime mover 110, 210 is shifted from the high speed to a low speed (e.g., “second non-zero speed”) at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque reached the maximum load point and when the TRS controller 130, 230 subsequently determines that the prime mover percent rated output torque reached an optimal down-shift point; because an overload situation and a stall situation are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 2, Lucht teaches the method of claim 1, further comprising: the controller comparing the prime mover load parameter to a second non-zero speed threshold while the prime mover is operating at the first non-zero speed [for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, the TRS controller 130, 230 checks whether the prime mover percent rated output torque reaches the optimal down-shift point (e.g., “second non-zero speed threshold”) at times including when the prime mover 110, 210 is running at the high speed]; the prime mover switching from the first non-zero speed to the second non-zero speed when the controller determines that the prime mover load parameter is less than the second non-zero speed threshold; and the prime mover maintaining operation at the first non-zero speed when the controller determines that the prime mover load parameter is greater than or equal to the second non-zero speed threshold [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations require only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that only one of the process steps “the prime mover switching from the first non-zero speed to the second non-zero speed” and “the prime mover maintaining operation at the first non-zero speed” is necessarily performed as part of the claimed method by virtue of only one of the claimed conditions “when the controller determines that the prime mover load parameter is less than the second non-zero speed threshold” and “when the controller determines that the prime mover load parameter is greater than or equal to the second non-zero speed threshold” necessarily being met when carrying out the claimed method, such that it is only necessary to address one of the contingent limitations “the prime mover switching from the first non-zero speed to the second non-zero speed when the controller determines that the prime mover load parameter is less than the second non-zero speed threshold” and “the prime mover maintaining operation at the first non-zero speed when the controller determines that the prime mover load parameter is greater than or equal to the second non-zero speed threshold” when rejecting the claimed method under a broadest reasonable interpretation; for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, operation of the prime mover 110, 210 is maintained at the high speed at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque did not reach the optimal down-shift point; alternatively, for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, the prime mover 110, 210 is shifted from the high speed to the low speed at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque reached the optimal down-shift point].

With respect to claim 3, Lucht teaches the method of claim 1, further comprising: the prime mover operating at the second non-zero speed (for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0034, 0039, 0041, 0044, 0047, 0049, 0054-0059, 0063-0065, 0070, 0077, 0086, 0092-0094 & 0100, the prime mover 110, 210 is operated at the low speed); the controller comparing the prime mover load parameter to a first non-zero speed threshold while the prime mover is operating at the second non-zero speed [for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, the TRS controller 130, 230 checks whether the prime mover percent rated output torque reaches an optimal up-shift point (e.g., “first non-zero speed threshold”) at times including when the prime mover 110, 210 is running at the low speed]; the prime mover switching from the second non-zero speed to the first non-zero speed when the controller determines that the prime mover load parameter is greater than the first non- zero speed threshold; and the prime mover maintaining operation at the second non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the first non-zero speed threshold [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations require only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that only one of the process steps “the prime mover switching from the second non-zero speed to the first non-zero speed” and “the prime mover maintaining operation at the second non-zero speed” is necessarily performed as part of the claimed method by virtue of only one of the claimed conditions “when the controller determines that the prime mover load parameter is greater than the first non-zero speed threshold” and “when the controller determines that the prime mover load parameter is less than or equal to the first non-zero speed threshold” necessarily being met when carrying out the claimed method, such that it is only necessary to address one of the contingent limitations “the prime mover switching from the second non-zero speed to the first non-zero speed when the controller determines that the prime mover load parameter is greater than the first non-zero speed threshold” and “the prime mover maintaining operation at the second non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the first non-zero speed threshold” when rejecting the claimed method under a broadest reasonable interpretation; for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, operation of the prime mover 110, 210 is maintained at the low speed at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque did not reach the optimal up-shift point; alternatively, for example, as depicted by at least Fig. 4A and as discussed by at least ¶ 0054-0055, 0086, 0090, 0092-0093 & 0100, the prime mover 110, 210 is shifted from the low speed to the high speed at times including when the TRS controller 130, 230 determines that the prime mover percent rated output torque reached the optimal up-shift point].

With respect to claim 4, Lucht teaches the method of claim 1, wherein the prime mover load parameter is a prime mover percent load (as discussed in detail above with respect to claim 1).

With respect to claim 5, Lucht teaches the method of claim 1, further comprising the controller obtaining the prime mover load parameter from an engine control unit (ECU) (220) of the prime mover (for example, as depicted by at least Fig. 2B and as discussed by at least ¶ 0062-0067, 0071-0073 & 0078).

With respect to claim 6, Lucht teaches the method of claim 1, further comprising the controller obtaining the prime mover load parameter from a sensor of the generator set (as discussed by at least ¶ 0044, 0065 & 0090).

With respect to claim 8, Lucht teaches a multi-speed generator set that is configured to power a transport climate control system while in transit, the multi-speed generator set comprising: a prime mover configured to operate at a first non-zero speed and a second non-zero speed that is less than the first non-zero speed; a generator coupled to the prime mover; and a controller configured to control operation of the multi-speed generator set, wherein the controller is configured to: monitor a prime mover load parameter of the prime mover while the prime mover is operating at the first non-zero speed, compare the prime mover load parameter to an overload or stall threshold while the prime mover is operating at the first non-zero speed, instruct the prime mover to switch from the first non-zero speed to the second non-zero speed when the controller determines that the prime mover load parameter is greater than the overload or stall threshold to prevent an overload or stall situation, and instruct the prime mover to maintain operation at the first non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the overload or stall threshold to prevent an overload or stall situation (as discussed in detail above with respect to claim 1).

With respect to claim 9, Lucht teaches the multi-speed generator set of claim 8, wherein the controller is configured to: compare the prime mover load parameter to a second non-zero speed threshold while the prime mover is operating at the first non-zero speed; instruct the prime mover to switch from the first non-zero speed to the second non-zero speed when the controller determines that the prime mover load parameter is less than the second non-zero speed threshold; and instruct the prime mover to maintain operation at the first non-zero speed when the controller determines that the prime mover load parameter is greater than or equal to the second non-zero speed threshold (as discussed in detail above with respect to claim 2).

With respect to claim 10, Lucht teaches the multi-speed generator set of claim 8, wherein the controller is configured to: compare the prime mover load parameter to a first non-zero speed threshold while the prime mover is operating at the second non-zero speed; instruct the prime mover to switch from the second non-zero speed to the first non-zero speed when the controller determines that the prime mover load parameter is greater than the first non-zero speed threshold; and instruct the prime mover to maintain operation at the second non-zero speed when the controller determines that the prime mover load parameter is less than or equal to the first non-zero speed threshold (as discussed in detail above with respect to claim 3).

With respect to claim 11, Lucht teaches the multi-speed generator set of claim 8, wherein the prime mover load parameter is a prime mover percent load (as discussed in detail above with respect to claim 4). 

With respect to claim 12, Lucht teaches the multi-speed generator set of claim 8, wherein the prime mover includes an engine control unit (ECU), wherein the controller is configured to obtain the prime mover load parameter from an ECU of the prime mover (as discussed in detail above with respect to claim 5).

With respect to claim 13, Lucht teaches the multi-speed generator set of claim 8, further comprising a sensor, wherein the controller is configured to obtain the prime mover load parameter from the sensor (as discussed in detail above with respect to claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lucht in view of U.S. Patent Application Publication No. 2013/0327285 to Burnham et al. (hereinafter: “Burnham”).
With respect to claim 7, Lucht teaches the method of claim 1, wherein the first non-zero speed is, for example, about 2200 revolutions per minute (RPM) and the second non-zero speed is, for example, about 1450 RPM (i.e., about 1500 RPM), although the first non-zero speed and/or the second non-zero speed can be different RPM values (as discussed by at least ¶ 0034, 0039, 0047-0049, 0054, 0064-0065, 0070).
Burnham teaches an analogous method a method of controlling a multi-speed generator set (112c, 200) that is configured to power a transport climate control system (110) while in transit, the multi-speed generator set including a controller (230) and a prime mover (210) coupled to a generator (250), the method comprising: the prime mover operating at a first non-zero speed [for example, as depicted by at least Figs. 2B & 3, the prime mover 210 is operated at a high speed (e.g., “first non-zero speed”)]; the prime mover operating at a second non-zero speed [for example, as depicted by at least Figs. 2B & 3, the prime mover 210 is operated at a low speed (e.g., “second non-zero speed”)]; the prime mover switching from the first non-zero speed to the second non-zero speed when the controller determines that an engine percent rated torque reaches a downshift value; and the prime mover maintaining operation at the first non-zero speed when the controller determines that the engine percent rated torque does not reach the downshift value (apparent from at least Figs. 2B & 3 in view of at least ¶ 0048 & 0050-0055), wherein the first non-zero speed is, for example, about 1800 RPM and the second non-zero speed is, for example, about 1500 RPM, although the first non-zero speed and/or the second non-zero speed can be different RPM values (as discussed by at least ¶ 0024, 0029, 0035, 0037, 0043-0045, 0051 & 0053).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Lucht with the teachings of Burnham such that the first non-zero speed is about 1800 RPM, instead of about 2200 RPM, because Lucht expressly indicates that the first non-zero speed can be a different RPM value other than about 2200 RPM, and Burnham teaches that a relatively high speed of about 1800 RPM beneficially provides improved fuel efficiency at higher engine loads in an analogous method (as discussed by at least ¶ 0029 & 0044-0045 of Burnham), such that about 1800 RPM would be understood as a suitable alternative RPM value for the first non-zero speed. 

With respect to claim 14, Lucht modified supra teaches the multi-speed generator set of claim 8, wherein the first non-zero speed is about 1800 revolutions per minute (RPM) and the second non-zero speed is about 1500 RPM (as discussed in detail above with respect to claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747